Citation Nr: 1816816	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating higher than 40 percent for left leg varicose veins with deep vein thrombosis and dermatitis.  


REPRESENTATION

Veteran represented by:  Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the case is now with the Jackson, Mississippi RO.     

In June 2017, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  During the entire appellate period, the Veteran's left leg varicose vein disability was manifested by persistent edema, stasis pigmentation, persistent ulcers, constant pain, fatigue, and aching after prolonged standing or walking, but without massive board-like edema.

2.  During the entire appellate period, the Veteran did not use systemic steroids or immunological medication to treat varicose vein-associated dermatitis, and the dermatitis did not cover at least five percent of his body or exposed skin.  


CONCLUSION OF LAW

During the entire appellate period, the criteria for a 60 percent rating, but no higher, for left leg varicose veins with deep vein thrombosis and dermatitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Varicose veins are rated under the General Rating Formula for Diseases of the Heart.  38 C.F.R. § 4.104, DC 7121. 

A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

A 100 percent evaluation is warranted for varicose veins with massive board-like edema with constant pain at rest. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Factual Background

In January and February 2013 VA mental health treatment records, the Veteran reported moderate leg pain for the past 20 years, diagnosed as varicose veins about five or six years earlier.  He also reported blood clots related to need to take medication and wear compression hosiery.  He had been offered surgery but was only considering it as a last resort.  The varicose vein-associated pain impacted his interpersonal relationships, social functioning, sleep, and formerly enjoyed leisure activities such as running half marathons.  He also reported depression and anxiety related to this pain.  He was diagnosed with pain disorder and depressive disorder, not otherwise specified (NOS).   

The June 2013 VA mental health examiner also diagnosed pain disorder and depressive disorder NOS.  The examiner opined that it was at least as likely as not that the Veteran's service-connected varicose veins caused his depression and pain disorders.  Based on this examination, the RO granted service connection for depressive disorder with pain disorder and assigned a 30 percent disability rating.   

During his June 2013 VA skin examination, the Veteran reported using moisture cream for itching associated with his left leg varicose veins.  On examination, his dermatitis affected less than five percent of total body area and no exposed skin.  

In his April 2013 increased rating claim, the Veteran reported a left leg sore present since late 2012 that is sensitive and itchy and has not completely healed despite topical treatment and compression hosiery use.  

In his August 2013 notice of disagreement (NOD), the Veteran acknowledged that while he has constant pain, he does not have massive board-like edema as required for a 100 percent rating under DC 7121; overall, he believes that his prior VA examination report did not accurately reflect his left leg disability picture.  

During his June 2014 VA examination, the Veteran reported constant left leg pain, ankle itching, and calf swelling.  He takes Tylenol and elevates his leg for pain relief.  He also wears compression hosiery 14 hours a day and takes breaks at work to move around.  

The examiner noted left varicose veins and post-phlebitic syndrome.  Associated symptoms included leg aching after prolonged standing, sitting, and walking.  Elevation and compression hosiery provided some relief.  The examiner also noted persistent stasis pigmentation and edema.  Board-like edema and ulceration were not noted on the examination report.  The examiner opined that the Veteran's left leg disability did not impact his ability to work because the Veteran received appropriate accommodations including breaks and is able to move around during the day.   

In an October 2014 written statement, the Veteran reported that his service-connected mental health disability is associated with pain due to his varicose veins.   He stated that his dermatitis, varicose veins, and depression with pain disorder are interrelated and should be rated as one combined disability at 100 percent disabling.  He also believed the September 2014 statement of the case (SOC) did not reflect the severity of his pain. 

During his August 2015 VA varicose veins examination, the Veteran reported that his condition had not changed since his June 2014 VA examination.  The examiner again noted leg aching and fatigue relieved by elevation and compression, as well as persistent status pigmentation, eczema, and edema.  No ulceration or board-like edema was noted.  The examiner again opined that the Veteran's left leg disability does not impact his ability to work.  

The August 2015 VA skin examiner noted that the Veteran's left leg dermatitis was treated with hydrophilic cream for dry skin during six weeks or more of the prior year.  The examiner stated that the dermatitis affected less than five percent of total body area, did not affect exposed skin, and did not impact the Veteran's ability to work.   

In an October 2016 transcribed phone call to VA, the Veteran reported that his pain disorder, as diagnosed by the January 2013 VA psychologist, should be taken into account when evaluating his varicose vein disability.  

In an October 2016 written statement, the Veteran further clarified his belief that his mental health disability, pain disability, and varicose veins disability should be rated together as 100 percent.  

A December 2016 appellate brief reiterated the Veteran's belief that his varicose veins, depressive disorder, and pain disorder are intertwined, and that VA should rate them together with a combined evaluation of 100 percent disabling. 

In May 2017 written statements, the Veteran's family described the Veteran's leg pain and its significant impact on his life. 

In a June 2017 written statement, the Veteran reported that because of his deep vein thrombosis he needs to stop every 20-25 minutes while driving to work.  He also reiterated his concern that VA did not fully consider his constant leg pain, and again requested a combined 100 percent rating encompassing his depression, pain disorder, and left leg disability.   

During his June 2017 Board hearing, the Veteran testified that he experiences constant left leg pain, swelling, and itching.  He takes pain medication and also uses a non-steroidal cream for the eczema (dermatitis) and associated itching.  He noted that his lower left leg is discolored.  He also develops ulcerations that last about two to four months.  Driving to work, he stops two or three times to keep his leg from locking up, which prolongs his commute and impacts his ability to care for his grandchildren.  

Analysis

Upon careful review of the evidence of record, the Board finds that during the entire timeframe on appeal, the symptoms related to the Veteran's left leg disability are most similar to those associated with a 60 percent rating under DC 7121. 

The evidence of record shows that the Veteran experiences persistent edema, stasis pigmentation or eczema, and persistent ulceration in the left lower extremity. Although the Veteran's ulcerations do not occur all the time, the evidence of record shows that they occur intermittently and typically last two to four months.  As such, the Board finds that a 60 percent rating for left leg varicose veins with dermatitis and deep vein thrombosis pursuant to DC 7121 is warranted for the entire period on appeal.

The Board finds, however, that a rating in excess of 60 percent is not warranted for this disability because the evidence does not show massive board-like edema. Although the Veteran's left leg varicose veins exhibited some symptoms associated with a 100 percent rating under DC 712, such as constant pain at rest, the evidence does not show that the edema is characterized as "board-like."  In other words, his left lower extremity symptoms more closely approximate the criteria for a 60 percent rating than the criteria for a 100 percent rating. 

In summary, the Board believes that the now-assigned 60 percent rating during the entire appeal period contemplates the frequency, severity, and duration of his symptoms in the left leg and resolves all doubt in favor of the Veteran.  The record also does not show that he would be entitled to a separate, compensable rating for his varicose vein-associated dermatitis because there is no evidence that it covers at least five percent of his body or exposed skin or that systemic medication such as oral steroids was used for eczema.  See 38 C.F.R. § 4.118, DC 7806.  Again, the evidence does not show board-like edema of the left lower extremity as required for a 100 percent disability rating.  Accordingly, his symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level at any time during the appeal, as discussed above.

The Board acknowledges the Veteran's belief that he should receive a 100 percent rating for this disability (or a combination of his mental health with pain disorder with this disability) to encompass his symptoms of severe pain and specifically notes his reports of relevant observable symptoms, including constant pain, discoloration, swelling/edema, and ulceration.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These lay statements are consistent with the medical evidence of record and the assigned rating.  Notably the Veteran does not report that he suffers from massive, board-like edema (or that he has been told so by a medical provider) as required for a 100 percent rating.  To the extent that the Veteran believes that a higher rating is warranted, this belief is outweighed by the more probative medical evidence of record and the findings of the VA examiners.  

The Board also specifically considered Veteran's belief that a combined 100 percent rating for his depression, pain disorder, and varicose veins would more accurately and holistically reflect his clinical picture.  The Veteran has very patiently explained his reasoning for this belief, and the Board notes and very much appreciates his repeated efforts to explain this reasoning and to describes the close relationship between his different disabilities and symptoms.  This close relationship is reflected in his disability evaluation: VA granted service connection for depression and pain disorder because they were caused by his service-connected varicose veins.  This secondary service connection mechanism is how VA acknowledges what the Veteran has so eloquently communicated, namely that disabilities do not occur in isolation; but rather, they are related and veterans' disability pictures must be considered holistically.  However, as discussed above, VA rates disabilities under specific diagnostic codes.  VA is also prohibited from pyramiding, which is compensating a veteran for the same symptoms twice.  In this case the Veteran's psychiatric rating reflects his psychiatric symptoms, and his significant pain symptoms are specifically encompassed by the varicose vein diagnostic code.   

The Board notes that the Veteran has expressed satisfaction with his psychiatric evaluation.  He may certainly file a claim for an increase if in the future he believes his psychiatric symptoms are worsening.  Similarly, if he believes that his disability has worsened to where he is unable to maintain substantially gainful employment, he may file a claim for a total disability rating based on individual unemployability (TDIU).   



ORDER

A 60 percent rating, but no higher, for left leg varicose veins with deep vein thrombosis and dermatitis is granted, subject to controlling regulations applicable to the payment of monetary benefits.




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


